Citation Nr: 1434649	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO in Hartford, Connecticut.  The Board notes that during the course of the appeal, the Veteran moved from Connecticut to Georgia.  The RO in Atlanta certified this case to the Board on appeal.  

In October 2012, the Veteran presented testimony at a Board hearing.  A transcript of that hearing was unable to be produced and another hearing was provided.  The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in April 2014; a transcript of the hearing is of record.  

This case consists almost entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A transcript of the Veteran's April 2014 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2004 decision, the RO denied the claim of entitlement to service connection for a low back condition; no new and material evidence was submitted within one year.

CONCLUSION OF LAW

1.  The September 2004 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the September 2004 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has reopened Veteran's claim of service connection for a lower back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  The Board may thus proceed to adjudicate the appeal.

In a July 1971 rating decision, the RO found that the Veteran's chronic lumbar strain had pre-existed service based on an April 1971 Medical Evaluation Board (MEB) report, despite a normal May 1969 entrance examination.  The Veteran did not appeal or file any new evidence within one year.  That rating decision is final.  38 U.S.C.A. §§ 7105(b)(1), (c); 38 C.F.R. §§ 20.302.  In a February 1994 rating decision, the RO determined that there was no new and material evidence sufficient to reopen the claim.  The Veteran again did not appeal or file any new evidence within one year.  That rating decision is final.  38 U.S.C.A. §§ 7105(b)(1), (c); 38 C.F.R. §§ 20.302. November 2003.  In September 2004, the RO denied the Veteran's claim on a secondary basis, citing a lack of evidence relating his back condition to a service-connected pilonidal cystectomy scar.  The RO did not address direct service connection for a lumbosacral strain.  The Veteran again did not appeal or file additional evidence within the one-year appellate period; and the rating decision was final.  38 U.S.C.A. §§ 7105(b)(1), (c); 38 C.F.R. §§ 20.302.  Therefore, his claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  In this case, the Veteran has submitted new and material evidence sufficient to reopen the claim.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, the Board must consider the question of whether new and material evidence has been received.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence is not that which is merely cumulative of other evidence on the record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board must consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.  

At the time of the September 2004 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), the West Haven VA Medical Center (VAMC) treatment records, and his lay statements.  The STRs show a normal spine upon examination at entrance into service, a reported history of pre-service back trouble, and treatment from October 1970 to December 1970 for lumbosacral strain.  In January 1971, the Veteran was put on a profile for lower back pain, and in April 1971 a Medical Evaluation Board (MEB) report recommended separation based on a diagnosis of chronic lumbosacral strain.  The West Haven VAMC records showed treatment for chronic lower back pain, chronic lumbosacral strain, neuropathic pain, and radicular pain.  The Veteran's lay statements in support of his claims cite his in-service treatment for low back pain, contemporaneous treatment for low back pain, and scar from the July 1970 in-service cystectomy.  

Subsequent to the September 2004 rating decision, the Veteran submitted additional lay statements including in July 2006 and December 2009.  In his July 2006 claim, the Veteran specified the conditions of arthritis and a nerve problem in his back; and in his December 2009 statement, he reported the lack of a back problem at the time of his entrance into service.  He also testified at an August 2010 Decision Review Officer's (DRO) Conference and an April 2014 Board hearing that he was asymptomatic at service entrance, and that heavy lifting at Altus Air Force Base in service made the condition worse.  This testimony presented information as to his in-service aggravation of any pre-service back trouble, and is presumed credible.  Justus, 3 Vet. App. at 513.  

Additionally, in October 2006, March 2007, and February 2008, the Veteran reported to his VA care providers at that his chronic low back pain has been constant since his separation from service.  In these statements, he also attributed his low back pain to the spinal anesthesia he received for the July 1970 in-service cystectomy.  The most recent VA treatment records show diagnoses for degenerative joint disease and degenerative disc disease based on a 2006 MRI.  

The statements and medical evidence provide information as to in-service aggravation of pre-service back trouble, and constant chronic back pain since service.  In conjunction with a VA examination and medical opinion, these statements may substantiate the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as is explained below, the Board finds that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened; and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Once a claim is reopened, the statutory duty to assist is triggered, to include the duty to obtain certain records and to provide the Veteran with a medical examination.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Here, remand is required to obtain VA treatment records, and provide the Veteran with a VA examination and medical opinion.  

Initially, outstanding VA records should be obtained.  At his August 2010 DRO hearing, the Veteran reported VA treatment in Tallahassee, Florida in roughly 2003.  He also moved from Connecticut to Georgia in 2011.  At his April 2014 Board hearing, he reported treatment at the Atlanta, Georgia VAMC.  Remand is required to obtain these outstanding VA treatment records.  

Additionally, private records should be attempted to be obtained.  At the DRO hearing, the Veteran reported chiropractic care in 1971.  At his Board hearing, the Veteran reported treatment through his private insurance prior to seeking VA treatment.  Although he stated at the DRO hearing that he had not had treatment outside of the VA Healthcare System in the past 10 years, and these records may no longer be available; on remand, the AOJ should request the Veteran's authorization to release any treatment records.  

Moreover, remand is required to obtain a VA examination.  As discussed above, upon examination at his entrance into service, the Veteran's spine was noted as normal.  The April 1971 MEB report noted the Veteran was asymptomatic at the time of induction based on the May 1969 physical examination.  The April 1971 EMB report, however, noted in-service treatment for low back pain beginning in October 1970.  Also as discussed above, the West Haven VA treatment records show current diagnoses for degenerative joint disease and degenerative disc disease based on a November 2006 MRI.  The Veteran contends that his current back problems are due to heavy lifting as a Navigational Aids Technician at Altus Air Force Base, and further contends that these back problems have persisted to the present time.  Therefore, remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Atlanta VAMC, Washington VAMC, and North Florida/South Georgia Veterans Health System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from a chiropractor.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  After any outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of the low back disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished.  An explanation for all opinions expressed must be provided.  

For purposes of this opinion, the examiner must presume that the Veteran did not have a low back disability prior to his military service.

The examiner must identify all current diagnoses of low back disorders.  For each diagnosis identified, the examiner must state whether it is at least as likely as not (50 percent or higher probability) that the disorder is causally or etiologically related to the Veteran's military service.  The examiner must comment on the Veteran's report of heavy lifting at Altus Air Force Base and low back pain that has waxed and waned since his separation from service.  The examiner must also comment on the STRs showing October 1970 to December 1970 treatment for chronic lumbosacral strain, January 1971 profile for light duty, and April 1971 MEB report diagnosing chronic lumbosacral strain; and the West Haven VAMC's November 2006 MRI showing degenerative disc disease.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


